  Case 15-22037       Doc 75     Filed 03/14/19 Entered 03/14/19 18:01:30            Desc Main
                                   Document     Page 1 of 1




Russell G. Evans (7192)
Pearson Butler PLLC
Attorney for Debtor(s)
1802 W. South Jordan Parkway, Suite 200
South Jordan, UT 84095
(801) 495-4104
russell@pearsonbutler.com


  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF UTAH

 In Re:                                            Case No.        15-22037 (JTM)

 MICHAEL BENNETT                                   Chapter 13
 Debtor.                                           (Filed Electronically)

            EX PARTE MOTION TO DISMISS DEBTOR WITHOUT PREJUDICE


       Debtor, Michael Bennett, respectfully moves the Court for an Order dismissing the
Debtor’s present bankruptcy case.
       In support thereof, Debtor represents that he is entitled to a dismissal as a matter of right
pursuant to 11 U.S.C. Section 1307(b) because this case has not been converted under Section 706
or 1112 of the Code.

          DATED: March 14, 2019.




                                                      /s/Russell G. Evans
                                                      Russell G. Evans, of and for
                                                      Pearson Butler PLLC
